Me. Chief Justice QuiñoNes,
after making the foregoing statement of facts, delivered the opinion of the court.
We accept the statement of facts contained in the judgment appealed from. •
It further appears that in the document which was attached to the complaint, and which appears at folio No. 1 of this record, and which is entitled ‘£ settlement of accounts of the personnel of the municipality of Arroyo between Eugenio Euiz de Val, creditor, for payments made to the said personnel, and the depositary, Pedro Virella Uribe,” executed in Guayama before the witnesses Antonio Grrau and Au-reo Alvarez, who signed the same, on the 4th of January, 1894, and by which said Virella Uribe agreed to pay to Eugenio de Val the amounts set down in the said document as soon as he could obtain the signatures of the interested parties to the warrants for salaries and services due up to September, 1893, there being incorporated thereafter in the said document a list of the employees of the municipality and the amounts due each one according to the liquidation of accounts made, amounting to a total of two thousand nine hundred and forty-eight pesos and ninety centavos provincial .money. The depositary, Virella Uribe, furthermore agreed to pay Euiz del Val, by warrants signed by the interested parties, the amounts which appear to the credit of the said *63Ruiz del Val, as the creditor of the municipality, for lighting and other items mentioned, amounting to the sum of two hundred and sixty-four pesos and thirty-one centavos, which amount added to the two thousand nine hundred and forty-eight pesos and ninety centavos owing to him for salaries paid to the employees of the municipality,' amounted to a total of three thousand three hundred and thirteen pesos and twenty-one centavos provincial money. And it was finally agreed that Eugenio Ruiz de Val should deliver to Virella in due time the orders or warrants which he held from such employees, or receipts on account of the same, when such orders or warrants should exceed the amount of the payments, in which case the proper memoranda should be placed upon the corresponding orders or warrants.
It appears from the certificate issued by the Treasurer of Porto Rico, found on folio 75 of this record, and introduced at the request of the plaintiff during the time allowed for the introduction of evidence, that according to the accounts of the municipal funds for the municipality of Arroyo, for the fiscal years 1891-92, 1892-93 and 1893-94, which were kept in that office, Miguel Jeannot, José María Alcaide, Juan Maria Saavedra, Casimiro Llabrés, Ana Valdejuly de Cintrón, Antonio Arquel Iglesias, Agapito Virella, Eugenio Maman-tón, José Marti Vail, Luis Mener, Clemente Iglesias and Cán-dido García, employees of the municipality of Arroyo, had respectively signed the warrants which appear in the said accounts, for salaries and services due and rendered in all or in part for the fiscal years 1891-92, 1892-93 and- the months of July to September of the year 1893-94, with the following. exceptions: The warrants including the salaries of Antonio ' Arquel Iglesias, as municipal policeman during the years 1891-92 and 1892-93, are signed by the corporal of the municipal police, Arquel Iglesias appearing in the list attached to the warrant, the said warrant being issued for a total amount of the salaries due to the persons *64constituting the municipal police corps. Only one warrant for one hundred and fifty pesos, being salary for the last six months of the fiscal year 1892-93, is made in favor of Arquel and signed by him. The amount of salary due Cándido Garcia as an urban policeman during the fiscal year 1891-92 and the months of July, August and September of the year 1893-94 appear to have been drawn together with the salary of the other town policeman Ramón Rodríguez, the latter always signing the warrants in his own name and in the name of Garcia. In the fiscal year 1892-93 there only appears to have been one warrant for three hundred and sixty pesos for salaries during the year for the town policemen Ramón Rodríguez and Cándido García the same being signed by Rodriguez. In the same year 1892-93 there appears to be another warrant for ninety-six pesos in favor of Cándido García, as salary for caring for the lamps and there is no signature under the word “received.” Other warrants which appear in favor of Cándido García as caretaker of the lamps for public lighting are signed at the request of the interested party by Ramón Rodríguez. The Treasurer further certifies that in the accounts referred to there is nothing whatever to show that Eugenio Ruiz had supplied to the office of the alcalde of Arroyo the sum. of two hundred and sixty-four pesos in different sums for lighting and other items.
At the oral hearing counsel for the defendant acknowledged that the document executed on January 4, 1894, and which appears on folio No. 1 of this record is legitimate and correct.
In accordance with article 1091 of the old Civil Code, the provisions of which are reenacted in section 1058 of the Civil Code now in force, obligations arising from contracts have the force of law between the contracting parties and must be fulfilled according to their stipulations.
Pedro Virella Uribe having agreed in the document found • on folio No. 1 to pay Eugenio Ruiz del Val the amounts there*65in stated in detail for salaries dne to the employees of the municipality of Arroyo a list of whose names appears in the said document, as soon as he should obtain the signatures of the interested parties and the proper warrants for salaries due and services rendered up to September, 1893, and it appearing from the certificate issued by the Treasurer of Porto Rico, to be found at folio 75 of this record and introduced at the request of the plaintiff during the time allowed for the introduction of evidence that according to the accounts of municipal funds for the municipality of Arroyo, for the years 1891-92, 1892-93 and 1893-94, on file in the said office, the persons whose names appear in the said document on folio 1 of the record, former employees and officers of the municipality of Arroyo, had signed the respective warrants which appear in the said accounts, for salaries due and services rendered in all or in part of the fiscal years 1891-92, 1892-93 and the months of July, August and September of the year 1893-94, with the exceptions mentioned in the said certificate, the conditions imposed must be considered to have been fulfilled with respect to the warrants issued in favor of the employees of the municipality of Arroyo, and a list of which warrants appears in the document at folio No. 1, for salaries due during the time referred to in the certificate of the Treasurer of Porto Rico, and which were either signed by the interested parties or by other persons in their names. Therefore the creditor, Eugenio Ruiz del Val, is entitled to recover the amounts shown by the liquidation effected and which is incorporated in the.said document found at folio No. 1, in so far as the same do not exceed the value of the said warrants.
This is not the case with the warrant issued in favor of the policeman Cándido García for ninety-six pesos, and therefore it cannot be placed to the credit of the account of Eugenio Ruiz del Val, since according to the certificate of the Treasurer the' receipt at the bottom of the said warrant does *66not appear to have been signed by him (Cándido García) or by any other person in his name. Neither can the two hundred and sixty-four pesos and thirty-one centavos be credited to the said Eugenio Ruiz del Val for furnishing-light and for other services which are enumerated in the second part of the said document at folio No. 1, and which the defendant, Pedro Virella Uribe, agreed to pay by meáns of a warrant signed by the interested party himself, since aside from the fact that the debt is not proved in the manner agreed upon, that is to say by the warrant issued in favor of the plaintiff and signed by him, it also appears from the certificate of the Treasurer, found on folio 75, that in the accounts of 'municipal funds of the municipality of Arroyo, there is nothing whatever to show that Eugenio Ruiz del Val furnished to the office of the alcalde of said town, .for lighting and other items mentioned, two hundred and sixty-four pesos and thirty-one centavos, to' which the credit in question is made to amount.
Although in the said certificate of the Treasurer there appear other warrants of the municipality of Arroyo, to which the said certificate refers, they are not signed by the respective interested parties either for themselves or by other persons in their names, such as those for salaries of the municipal policeman, Antonio Arquel Iglesias, for the years 1891-92 and 1892-93, which appear to be signed by the' corporal of the municipal police; but the said Arquel appears nevertheless in this list attached to each warrant, and these warrants being issued for the total amount of the salaries due the persons composing the municipal police corps. And another warrant issued in favor of the said urban policeman Cándido García, for his salary and that of his fellow policeman Ramón Rodríguez, which is signed only by the latter, must be deemed to be subject to payment to Eugenio Ruiz del Val, inasmuch as during the long time which has passed, there appears to have been no claim or protest made by any *67of tlie interested parties as to the legitimacy of the payments made, from which it is to be presumed that the various warrants were signed in their names and with their knowledge and approval.
Costs should be taxed against the litigant who loses his case on all points; but in other cases the courts should tax them in accordance with equity.
In view of the. articles of the old Civil Code and the Civil Code now in force, which have been cited, and section 63 of General Order No. 118, of 1899, and other provisions of general application, we adjudge that we should reverse and do reverse the judgment appealed from, condemning Pedro Virella, Uribe to pay to Eugenio Ruiz del Val the amounts set down in the first part of the document at folio No. 1, in so far as they do not exceed the amount of the warrants issued in favor of the employees of the municipality of Arroyo, a list of which appears in the said document at folio No. 1, for salaries due and services rendered during the years 1891-92, 1892-93 and the months of July, August and September of the year 1893-94, to which the certificate. of the Treasurer of Porto Rico refers, and which certificate is to be found on folio 75, and appears to have been signed by the interested parties themselves, or by other, persons for them, with the exception of the one issued in favor of the urban policeman Cándido García, for the sum of ninety-six pesos, to which reference is made in the said certificate of the Treasurer, after a proper liquidation which shall be made in accordance with the provisions of articles 922 et seq. of the Law; of Civil Procedure, and the amount so arrived at shall be reduced to the official.money at the established rate of exchange. And we dismiss the complaint against Pedro Virella Uribe with respect to the two hundred and sixty-four pesos and thirty-one centavos, the amount of the credit acknowledged in. his favor in the document on folio No. 1, for supplying light and *68other items, without special imposition of costs in both instances.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.